   Case 18-04116 Doc 84 Filed 07/12/19 Entered 07/12/19 15:46:59 Desc Main
         Case: 18-3023    Document
                       Document:  49   Page  1 of06/19/2019
                                          Filed:  1           Pages: 1



  WorUNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                 Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                       Phone: (312) 435-5850
             Chicago, Illinois 60604                                             www.ca7.uscourts.gov




                                                    FINAL JUDGMENT
 June 19, 2019


    Before:                             JOEL M. FLAUM, Circuit Judge
                                        MICHAEL S. KANNE, Circuit Judge
                                        MICHAEL Y. SCUDDER, Circuit Judge




IN RE: ROBBIN L. FULTON,                                 ]
JASON S. HOWARD,                                         ]   Appeals from the United States
GEORGE PEAKE AND TIMOTHY SHANNON,                        ]   Bankruptcy Court for
                                                         ]   the Northern District of
Nos. 18-2527, 18-2793, 18-2835                           ]   Illinois, Eastern Division
     18-3023                                             ]
                                                         ]
                                                         ]   Nos. 18-02860, 17-25141, 18-16544
APPEAL OF: CITY OF CHICAGO                               ]   and 18-04116
                                                         ]
                                                         ]   Jack B. Schmetterer, Bankruptcy Judge,
                                                         ]   Jacqueline P. Cox, Bankruptcy Judge,
                                                         ]   Deborah Lee Thorne, Bankruptcy Judge,
                                                         ]   Carol A. Doyle, Chief Bankruptcy Judge.




The judgments of the Bankruptcy Courts are AFFIRMED, with costs, in accordance with the
decision of this court entered on this date.


 form name: c7_FinalJudgment(form ID: 132)
